Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1, 3-22, and 24-34 are pending. Claims 4, 19, 20, and 25-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
An action on the merits of claims 1, 3, 5-18, 21, 22, and 24 is contained herein.


Information Disclosure Statement
The examiner has considered the information disclosure statement filed most recently of record. 

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 1/19/2022 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 4/19/2022.

Status of Rejections
Double Patenting

The rejection of claims 1, 3, 5-18, 21, 22, and 24 is maintained.

Applicant’s arguments, see Remarks, filed 4/19/2022, with respect to the rejection set forth in the Non-Final Office Action mailed 1/19/2022, have been fully considered and the rejection will be held in abeyance.



35 USC § 102

The rejection of claims 1, 3, 5, 6, 8-18, and 24 is maintained with respect to Zhou et al. (US 2021/0371430).

Applicant’s amendments, see Remarks, filed 4/19/2022, with respect to the rejection set forth in the Non-Final Office Action mailed 1/19/2022, have been fully considered but are not found persuasive.
Despite Applicant’s amendment obviating example ZB-R-27 at page 9, the document still teaches other compounds which may anticipate the instant claims (see page 9, example ZB-R-29 wherein R6 = cyclopropyl wherein variables Rf can form a ring as one example):

    PNG
    media_image1.png
    188
    434
    media_image1.png
    Greyscale
.
Note that the examiner stated of record in the Non-Final office action that Applicants are to be aware of other species in the document which may anticipate the claims. Thus, the claims are still anticipated and the rejection is maintained.




Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624